     Case 2:21-cv-00906-JCM-EJY Document 10 Filed 07/29/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                ***
 4    PNHC, LLC,                                             Case No. 2:21-cv-00906-JCM-EJY
 5                   Plaintiff,
                                                                          ORDER
 6          v.
 7    GANJA, LLC, d/b/a HYDRO LAS VEGAS, a
      Nevada limited liability company;
 8    MITCHELL HOSTMEYER, an individual;
      JAMES GREENWOOD, an individual;
 9    MARCIA HAGER, an individual; SOCIAL
      WEALTH, LLC, a Nevada limited liability
10    company dba CILI BY DESIGN; DOES
      INDIVIDUALS 1-10; ROE
11    CORPORATIONS 1-10,
12                   Defendants.
13

14          Pending before the Court is Plaintiff’s Motion for Extension of Time to Serve Process on All
15   Defendants (ECF No. 9). The Motion seeks a sixty day extension of time within which to
16   accomplish service. The Motion demonstrates diligence with respect to locating Defendants for
17   purpose of service.
18          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time to
19   Serve Process on All Defendants (ECF No. 9) is GRANTED.
20          IT IS FURTHER ORDERED that Plaintiff has through and including October 4, 2021 to
21   serve Defendants.
22          IT IS FURTHER ORDERED that Plaintiff shall familiarize itself with the U.S. District Court
23   for the District of Nevada Local Rule IA 10-1(a)(1) and comply with the same in the future.
24          Dated this 29th day of July, 2021.
25

26

27
                                                 ELAYNA J. YOUCHAH
28                                               UNITED STATES MAGISTRATE JUDGE
                                                    1
